Citation Nr: 1548094	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a breathing disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

4.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for disability manifested by muscle and joint pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

7.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for a disorder manifested by neurological and neuropsychological symptoms, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

10.  Entitlement to service connection for disability manifested by vision problems, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

11.  Entitlement to service connection for a disability manifested by weight loss, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for a gastrointestinal disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

13.  Entitlement to a disability rating higher than 10 percent for right lower extremity radiculopathy.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to July 1990 and from December 1990 to July 1991, including a period of service in the Southwest Asia theater of operations.  He also had service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied the benefits sought on appeal.  The Board notes, however, that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the record contains diagnoses of multiple acquired psychiatric disorders, including major depressive disorder, during the claim period.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).  Hence, the Board has characterized the claim involving an acquired psychiatric disorder as listed on the title page.

The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  The merits of the underlying issue of service connection for an acquired psychiatric disorder, as well as the remaining claims for service connection and increased rating, are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the January 2003 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  Since the prior final denial of the claim of service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2003 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for PTSD.  The Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of its issuance, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).  In September 2010, the Veteran sought to reopen the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Relevant regulations define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for an acquired psychiatric disorder was the January 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for an acquired psychiatric disorder, which he identified at the time as "post war stress syndrome," in November 1999.  The RO denied the claim in a February 2000 rating decision, finding in part that the Veteran had not established that he experienced any acquired psychiatric disability.  The RO reopened the claim and denied it on its merits in January 2003, again finding that the Veteran had not submitted evidence establishing a psychiatric diagnosis.  The Veteran now asserts that he has an acquired psychiatric disorder, to include PTSD, that is related to his time in service.

Evidence of record in 2003 included the Veteran's service treatment records, review of which reflects that he complained in June 1991 of trouble sleeping and intrusive thoughts; his treatment provider noted at the time that his insomnia was resolving.  At his June 1991 separation report of medical history, the Veteran again complained of depression, excessive worry, and memory problems; however, no diagnosis was assigned, although his depression was noted to be "better."  No psychiatric abnormalities were identified at the Veteran's June 1991 separation medical examination.  He again reported psychiatric complaints at a March 1993 report of medical history, but again no diagnosis was assigned.  Relevant evidence added to the record more than one year since the January 2003 denial includes, in relevant part, report of a VA psychiatric examination conducted in May 2012, at which time the Veteran was assigned a diagnosis of major depressive disorder.

The Board finds that the evidence, in the form of the May 2012 VA examination report, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that, at the time of the January 2003 rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that he had a current diagnosis of any acquired psychiatric disorder.  Newly submitted evidence, however, directly addresses facts that had been unestablished at the time of the January 2003 determination-a diagnosis of an acquired psychiatric disorder.  The May 2012 VA examination establishes that the Veteran has a current diagnosis of major depressive disorder.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Thus, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for an acquired psychiatric disorder are met.


ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.



REMAND

As an initial matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran.  38 C.F.R. § 19.31(b)(1) (2015).  Here, however, after the issuance of the SOC in May 2014, in which it addressed all the issues remaining on appeal, the RO obtained evidence pertinent to the Veteran's claims, in the form of records associated with his ongoing treatment with VA providers and VA examinations conducted in January 2015.  The RO, however, did not prepare an SSOC considering this newly received evidence, and no waiver of RO review of these documents has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

A review of the Veteran's claims file reflects that he has received ongoing treatment at various VA facilities associated with the Providence VA Medical Center (VAMC).  Records in the file specifically document treatment from care providers at Providence VAMC facilities dated most recently in November 2014.  However, the Veteran has stated that he has continued to receive treatment at that facility and requested that VA associate those records with his claims file.  Further, pages 87 and 90 appear to be missing from the report of a VA Gulf War general medical examination conducted in May 2012.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the Providence VAMC, dating from November 2014 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with VA treatment providers, and reports of VA examinations conducted in May 2012.  Review of the Veteran's service treatment records reveals that at his February 1990 entrance medical examination, no abnormalities were noted aside from pes planus, and he made no complaints at the entrance medical history report.  He was seen in June 1990 with complaints of bumps on his neck, which were diagnosed as pseudofolliculitis barbae.  He was seen in July 1990 for complaints of swollen ankles, which were diagnosed as Achilles tendonitis due to pes planus.  He complained in June 1991 of trouble sleeping and intrusive thoughts; his treatment provider noted at the time that his insomnia was resolving.  At his June 1991 separation report of medical history, he complained of headaches, shortness of breath when running, painful or swollen joints, foot trouble, depression, excessive worry, and memory problems; however, no diagnosis was assigned, although his "depression" was noted to be "better."  No psychiatric or physical abnormalities were identified at the Veteran's June 1991 separation medical examination.  He again reported psychiatric complaints, as well as eye trouble, swollen or painful joints, shortness of breath, pain or pressure in the chest, leg cramps, and arthritis, at a March 1993 report of medical history, but again no diagnoses were assigned.  

Since service, the Veteran has sought treatment for complaints of multiple physical and psychiatric problems.  At November 1993 and August 1994 treatment visits, he complained of difficulty breathing and congestion, as well as general unhappiness and "black dots" on his feet.  No diagnoses were assigned at either treatment visit.  He was seen on multiple occasions in 2002 and 2003 for psychiatric complaints including sleep problems, depressed mood, irritability, and difficulty with impulse control which he reported had first occurred in service and continued thereafter.  He was diagnosed with substance abuse and substance-induced mood disorder on those occasions, along with a rule-out diagnosis of PTSD.  He was seen in December 2003 for similar complaints, as well as "pain from his neck down to his toes" and hyperpigmentation on the scalp and back since service.  He was diagnosed with low back pain and tinea versicolor at that time.  More recent treatment from December 2009 reflects that the Veteran reported a 40-pound weight loss as well as polyuria, polydipsia, and blurry vision.  At later treatment visits in 2011, the Veteran denied weight changes, breathing or gastrointestinal problems, or skin lesions, although he complained of blurry vision and chest pain with shortness of breath that he reported had occurred since childhood.  Psychiatric treatment records from November 2014 reflect that the Veteran is currently being treated for PTSD and major depressive disorder and is presently in school to become a medical assistant.  

The Veteran underwent VA examinations in May 2012.  Report of the VA psychiatric examination reflects that the examiner found the Veteran not to meet the diagnostic criteria for PTSD, assigning instead a diagnosis of major depressive disorder and cocaine dependence.  In so finding, the examiner noted the Veteran's report of having been physical and verbally abused as a child, as well as his statement that he did not have any mental health or substance abuse issues prior to entering service.  However, the examiner noted that previous treatment records reflected that the Veteran had reported experiencing depression and "hearing voices" as an adolescent, as well as pre-service alcohol and drug use.  The examiner pointed to inconsistencies in the Veteran's statements in finding that his major depressive disorder is less likely than not related to service.  In reaching this conclusion, however, the examiner stated only that the Veteran's "record suggests a period of depression prior to the service." 

A VA Gulf War general medical examination was also conducted in May 2012.  At that time, the Veteran was diagnosed with acanthosis nigricans and tension headaches.  The examiner further acknowledged the Veteran's complaints of shortness of breath; abdominal pain, bloating, flatulence, and weight loss; and "constant arthralgias throughout his entire body."  However, the examiner found that there was no medical evidence of chronic fatigue or fibromyalgia, pointing to the lack of "any lay evidence or history of persistent or recurrent symptoms meeting the established diagnostic criteria."  The examiner further did not assign a diagnosis for the Veteran's reported shortness of breath, attributing the symptomatology to his long history of smoking.  Regarding the Veteran's skin complaints, the examiner noted that acanthosis nigricans is associated with diabetes mellitus, which the Veteran also experiences, and is likely unrelated to his service.  The examiner further noted that the Veteran's treatment history did not support his claim of extreme weight loss and pointed out that records were silent as to any gastrointestinal complaints in the years since service.  The examiner stated that the Veteran's fatigue is likely due to "poor sleep patterns" but offered no opinion regarding the underlying problem.  The examiner also assigned a diagnosis of tension headaches but appears to have provided no etiological opinion.  (The Board here notes, as pointed out above, that two pages from the VA examination report are missing from the claims file.)  Further, the examiner did not discuss the Veteran's claimed vision problems or "neurological and neuropsychological symptoms" in the report. 

Turning first to the claim for service connection for an acquired psychiatric disorder, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, at 1096; 38 U.S.C.A. § 1153 (West 2014).

As noted above, the evidence currently of record-particularly in the form of the  May 2012 VA examination-suggests that the Veteran's major depressive disorder pre-existed service.  However, the Veteran's February 1990 entrance medical examination reflects that no psychiatric abnormalities were noted.  Thus, the question must be answered as to whether the Veteran's major depressive disorder, or any other acquired psychiatric disorder, clearly and unmistakably existed prior to service and clearly and unmistakably was not worsened thereby.  In that connection, the Board notes that the service treatment records reflect only that the Veteran complained in June 1991 of trouble sleeping and intrusive thoughts; his treatment provider noted at the time that his insomnia was resolving.  At his June 1991 separation medical history report, he again complained of depression, excessive worry, and memory problems; however, no diagnosis was assigned, although his "depression" was noted to be "better."  No psychiatric abnormalities were identified at the June 1991 separation medical examination.  The Board acknowledges that the May 2012 VA examiner found the Veteran's major depressive disorder to have existed prior to his entry into service.  However, the Board notes that the examiner did not specifically address whether there was clear and unmistakable evidence that any acquired psychiatric disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that any such disability was not aggravated beyond its normal progression during the Veteran's period of active duty.

As noted above, the presumption of soundness may be rebutted only by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended that he has a current psychiatric disorder that began in service and has continued to the present.  The evidence clearly documents that the Veteran complained of psychiatric symptomatology in service.  Despite the VA examiner's finding that the Veteran's psychiatric difficulties predated his entry into service, no such diagnosis was noted at his entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disability pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had an acquired psychiatric disorder that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Board thus finds that further VA medical opinion must be obtained in order to properly assess the Veteran's claim that he experiences an acquired psychiatric disorder, to include PTSD, that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain further assessment of the Veteran's current acquired psychiatric disorder by the VA psychologist who conducted the May 2012 VA examination.  In particular, in order for the AOJ to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably not worsened beyond its natural progression during the Veteran's time on active duty.  

Further, regarding the Veteran's claims for disabilities due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117, the Board finds that additional VA medical examination and opinion are required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

In this case, the Veteran reports that he has had numerous symptoms since serving on active duty during the Persian Gulf War, and claims that he now suffers from a variety of symptoms that are manifestations of a chronic disability or disabilities that began during military service or are the result of undiagnosed illness or medically unexplained illness.  Because the May 2012 VA examiner failed to discuss all the Veteran's reported symptoms, the Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional examination and medical nexus opinions regarding the etiology of the Veteran's claimed breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss, all to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.  See McLendon, 20 Vet. App. 79.  

Such examination must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss that is found to be present.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  As for each complaint, the examiner must comment as to whether the Veteran suffers from any diagnosable disability and whether any diagnosed disability, including particularly tension headaches, is related to the Veteran's period of military service.  See 38 U.S.C.A. § 5103A(d) (West 2014).

The examiner must also identify any objective indications of the Veteran's claimed breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss.  With respect to each complaint or symptom reported by the Veteran, the examiner must specifically state whether such complaint is attributable to a known diagnostic entity.  For any of the Veteran's claimed symptom(s) found to be attributable to a known diagnostic entity, the examiner must offer an opinion as to whether it is at least as likely as not that the diagnosed entity is related to any period of active military service.  In sum, on remand, the VA examiner tasked with examining the Veteran must offer a comprehensive analysis-and diagnosis, if possible-of all the Veteran's stated symptoms and must clearly explain to what diagnosed disability or chronic multi-symptom illness, if any, each of the Veteran's symptoms is attributable.  Such opinions are needed to fully and fairly evaluate the claims of service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Providence VAMC, and any associated facilities, all available medical records pertaining to the Veteran's evaluation or treatment from November 2014 to the present, including in particular a full and complete copy of the May 2012 Gulf War general medical examination (to include specifically pages 87 and 90).  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2.  Refer the Veteran's claims file to the psychologist who provided the May 2012 VA psychiatric examination.  The entire claims file must be made available to and reviewed by the examiner.  

The examiner must review the Veteran's claims file and medical history, examine the Veteran, and opine as to whether there is clear and unmistakable evidence that major depressive disorder or any other diagnosed psychiatric disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

If the Veteran's major depressive disorder, or any other diagnosed psychiatric disorder, is not found to have pre-existed service, the reviewer must also address whether each such disorder is at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for all opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinions requested above.)

3.  Schedule the Veteran for VA examination and advise him that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  

The examiner must provide discussion concerning the Veteran's claimed breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss.  In rendering these opinions, the examiner must consider the Veteran's documented history and his contentions, particularly those concerning his claims that he has experienced the identified symptomatology since his deployment to Southwest Asia during the Persian Gulf War.

The examiner must provide a diagnosis for each breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss that the Veteran currently experiences or has experienced at any time during the claim period.  For each such diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to his periods of military service.  The examiner must discuss the Veteran's statements concerning continuity of symptomatology in the context of any negative opinion.

The examiner must also determine whether any such breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, or disability manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, or weight loss cannot be attributed to any known clinical diagnosis.

(A)  The examiner must note and detail all reported symptoms related to the Veteran's complaints of breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, and disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  (If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.)

(B) The examiner must expressly state whether there are clinical, objective indications that the Veteran is suffering from symptoms relative to a breathing disorder, chronic fatigue syndrome, headaches, fibromyalgia, skin disorder, sleep disorder, gastrointestinal disorder, or disabilities manifested by muscle and joint pain, neurological and neuropsychological symptoms, vision problems, and weight loss.

(C) If there are objective indications that the Veteran is suffering from such symptoms, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis or to a chronic multi-symptom illness, such as chronic fatigue syndrome, IBS, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D) For all illnesses for which the Veteran is provided a diagnosis, including his currently assigned diagnosis of tension headaches, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.

The examiner(s) must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain all opinions.

3.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


